                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 1 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC                       4/23/20, 12:10 PM




   Coronavirus Disease 2019 (COVID-19)

  Interim Guidance for Businesses and Employers to
  Plan and Respond to Coronavirus Disease 2019
  (COVID-19)
  Plan, Prepare and Respond to Coronavirus Disease 2019

     Older adults and people who have severe underlying chronic                                             CDC Industry Guidance
     medical conditions like heart or lung disease or diabetes seem to be at
     higher risk for developing more serious complications from COVID-19                                         Resources for Airlines
     illness.                                                                                                    Resources for the Ship
     Find more information here.                                                                                 Industry



     Summary of Changes to the Guidance:                                                                    OSHA/HHS Guidance
     Below are changes as of March 21, 2020
                                                                                                                 Guidance on Preparing
                                                                                                                 Workplaces for COVID-19 !
         Updated cleaning and disinfection guidance
                                                                                                                  "
         Updated best practices for conducting social distancing
         Updated strategies and recommendations that can be implemented
         now to respond to COVID-19




  Purpose
  This interim guidance is based on what is currently known about the coronavirus disease 2019 (COVID-19). COVID-19 is a
  respiratory illness that can spread from person to person. The outbreak !rst started in China, but the virus continues to
  spread internationally and in the United States. The Centers for Disease Control and Prevention (CDC) will update this
  interim guidance as additional information becomes available.

  The following interim guidance may help prevent workplace exposures to COVID-19, in non-healthcare settings. (CDC has
  provided separate guidance for healthcare settings.) This guidance also provides planning considerations for community
  spread of COVID-19.

  To prevent stigma and discrimination in the workplace, use only the guidance described below to determine risk of
  COVID-19 infection. Do not make determinations of risk based on race or country of origin and be sure to maintain
  con!dentiality of people with con!rmed coronavirus infection. There is much more to learn about the transmissibility,


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                                        Page 1 of 7
                                                                           Exhibit 6
                                                                            Wood
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 2 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC   4/23/20, 12:10 PM



  severity, and other features of COVID-19 and investigations are ongoing. Updates are available on CDC’s web page.



  Preparing Workplaces for a COVID-19 Outbreak
  Businesses and employers can prevent and slow the spread of COVID-19. Employers should plan to respond in a "exible
  way to varying levels of disease transmission in the community and be prepared to re!ne their business response plans
  as needed. According to the Occupational Safety and Health Administration (OSHA), most American workers will likely
  experience low (caution) or medium exposure risk levels at their job or place of employment (see OSHA guidance for
  employers ! " for more information about job risk classi!cations).

  Businesses are strongly encouraged to coordinate with state " and local " health o#cials so timely and accurate
  information can guide appropriate responses. Local conditions will in"uence the decisions that public health o#cials
  make regarding community-level strategies. CDC has guidance for mitigation strategies ! according to the level of
  community transmission or impact of COVID-19.

  All employers need to consider how best to decrease the spread of COVID-19 and lower the impact in their workplace.
  This may include activities in one or more of the following areas:

    a. reduce transmission among employees,
    b. maintain healthy business operations, and
    c. maintain a healthy work environment.



  Reduce Transmission Among Employees
  Actively encourage sick employees to stay home:

        Employees who have symptoms (i.e., fever, cough, or shortness of breath) should notify their supervisor and stay
        home.

        Sick employees should follow CDC-recommended steps. Employees should not return to work until the criteria to
        discontinue home isolation are met, in consultation with healthcare providers and state and local health
        departments.
        Employees who are well but who have a sick family member at home with COVID-19 should notify their supervisor
        and follow CDC recommended precautions.




  Identify where and how workers might be exposed to COVID-19 at work:

        See OSHA COVID-19 " webpage for more information on how to protect workers from potential exposures and
        guidance for employers ! " , including steps to take for jobs according to exposure risk.
        Be aware that some employees may be at higher risk for serious illness, such as older adults and those with chronic
        medical conditions. Consider minimizing face-to-face contact between these employees or assign work tasks that
        allow them to maintain a distance of six feet from other workers, customers and visitors, or to telework if possible.


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                    Page 2 of 7
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 3 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC   4/23/20, 12:10 PM




  Separate sick employees:

        Employees who appear to have symptoms (i.e., fever, cough, or shortness of breath) upon arrival at work or who
        become sick during the day should immediately be separated from other employees, customers, and visitors and
        sent home.

        If an employee is con!rmed to have COVID-19 infection, employers should inform fellow employees of their possible
        exposure to COVID-19 in the workplace but maintain con!dentiality as required by the Americans with Disabilities
        Act (ADA). The employer should instruct fellow employees about how to proceed based on the CDC Public Health
        Recommendations for Community-Related Exposure.




  Educate employees about how they can reduce the spread of COVID-19:

        Employees can take steps to protect themselves at work and at home. Older people and people with serious chronic
        medical conditions are at higher risk for complications.
        Follow the policies and procedures of your employer related to illness, cleaning and disinfecting, and work meetings
        and travel.
        Stay home if you are sick, except to get medical care. Learn what to do if you are sick.
        Inform your supervisor if you have a sick family member at home with COVID-19. Learn what to do if someone in
        your house is sick.
        Wash your hands often with soap and water for at least 20 seconds. Use hand sanitizer with at least 60% alcohol if
        soap and water are not available.
        Avoid touching your eyes, nose, and mouth with unwashed hands.
        Cover your mouth and nose with a tissue when you cough or sneeze or use the inside of your elbow. Throw used
        tissues in the trash and immediately wash hands with soap and water for at least 20 seconds. If soap and water are
        not available, use hand sanitizer containing at least 60% alcohol. Learn more about coughing and sneezing etiquette
        on the CDC website.
        Clean AND disinfect frequently touched objects and surfaces such as workstations, keyboards, telephones,
        handrails, and doorknobs. Dirty surfaces can be cleaned with soap and water prior to disinfection. To disinfect, use
        products that meet EPA’s criteria for use against SARS-CoV-2 " , the cause of COVID-19, and are appropriate for the
        surface.
        Avoid using other employees’ phones, desks, o#ces, or other work tools and equipment, when possible. If
        necessary, clean and disinfect them before and after use.
        Practice social distancing by avoiding large gatherings and maintaining distance (approximately 6 feet or 2 meters)
        from others when possible.




  Maintain Healthy Business Operations
https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                    Page 3 of 7
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 4 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC     4/23/20, 12:10 PM



  Identify a workplace coordinator who will be responsible for COVID-19 issues and their impact at the workplace.

  Implement "exible sick leave and supportive policies and practices.

        Ensure that sick leave policies are "exible and consistent with public health guidance and that employees are aware
        of and understand these policies.
        Maintain "exible policies that permit employees to stay home to care for a sick family member or take care of
        children due to school and childcare closures. Additional "exibilities might include giving advances on future sick
        leave and allowing employees to donate sick leave to each other.
        Employers that do not currently o$er sick leave to some or all of their employees may want to draft non-punitive
        “emergency sick leave” policies.
        Employers should not require a positive COVID-19 test result or a healthcare provider’s note for employees who are
        sick to validate their illness, qualify for sick leave, or to return to work. Healthcare provider o#ces and medical
        facilities may be extremely busy and not able to provide such documentation in a timely manner.
        Review human resources policies to make sure that policies and practices are consistent with public health
        recommendations and are consistent with existing state and federal workplace laws (for more information on
        employer responsibilities, visit the Department of Labor’s " and the Equal Employment Opportunity Commission’s
         " websites).
        Connect employees to employee assistance program (EAP) resources (if available) and community resources as
        needed. Employees may need additional social, behavioral, and other services, for example, to cope with the death
        of a loved one.




  Assess your essential functions and the reliance that others and the community have on your services or products.

        Be prepared to change your business practices if needed to maintain critical operations (e.g., identify alternative
        suppliers, prioritize existing customers, or temporarily suspend some of your operations if needed).
        Identify alternate supply chains for critical goods and services. Some good and services may be in higher demand or
        unavailable.
        Talk with companies that provide your business with contract or temporary employees about the importance of sick
        employees staying home and encourage them to develop non-punitive leave policies.
        Talk with business partners about your response plans. Share best practices with other businesses in your
        communities (especially those in your supply chain), chambers of commerce, and associations to improve
        community response e$orts.




  Determine how you will operate if absenteeism spikes from increases in sick employees, those who stay home to
  care for sick family members, and those who must stay home to watch their children if dismissed from childcare
  programs and K-12 schools.

        Plan to monitor and respond to absenteeism at the workplace.
        Implement plans to continue your essential business functions in case you experience higher than usual


https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                      Page 4 of 7
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 5 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC      4/23/20, 12:10 PM



        absenteeism.
        Prepare to institute "exible workplace and leave policies.
        Cross-train employees to perform essential functions so the workplace can operate even if key employees are
        absent.




  Consider establishing policies and practices for social distancing. Social distancing should be implemented if
  recommended by state and local health authorities. Social distancing means avoiding large gatherings and maintaining
  distance (approximately 6 feet or 2 meters) from others when possible (e.g., breakrooms and cafeterias). Strategies that
  business could use include:

        Implementing "exible worksites (e.g., telework)
        Implementing "exible work hours (e.g., staggered shifts)
        Increasing physical space between employees at the worksite
        Increasing physical space between employees and customers (e.g., drive through, partitions)
        Implementing "exible meeting and travel options (e.g., postpone non-essential meetings or events)
        Downsizing operations
        Delivering services remotely (e.g. phone, video, or web)
        Delivering products through curbside pick-up or delivery




  Employers with more than one business location are encouraged to provide local managers with the authority to
  take appropriate actions outlined in their COVID-19 response plan based on local conditions.



  Maintain a healthy work environment
  Consider improving the engineering controls using the building ventilation system. This may include some or
  all of the following activities:

        Increase ventilation rates.
        Increase the percentage of outdoor air that circulates into the system.




  Support respiratory etiquette and hand hygiene for employees
                                                     employees,, customers, and worksite visitors:

        Provide tissues and no-touch disposal receptacles.
        Provide soap and water in the workplace. If soap and water are not readily available, use alcohol-based hand
        sanitizer that is at least 60% alcohol. If hands are visibly dirty, soap and water should be chosen over hand sanitizer.
        Ensure that adequate supplies are maintained.
        Place hand sanitizers in multiple locations to encourage hand hygiene.

https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                       Page 5 of 7
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 6 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC      4/23/20, 12:10 PM



        Place posters that encourage hand hygiene to help stop the spread at the entrance to your workplace and in other
        workplace areas where they are likely to be seen.
        Discourage handshaking – encourage the use of other noncontact methods of greeting.
        Direct employees to visit the coughing and sneezing etiquette and clean hands webpage for more information.




  Perform routine environmental cleaning and disinfection:

        Routinely clean and disinfect all frequently touched surfaces in the workplace, such as workstations, keyboards,
        telephones, handrails, and doorknobs.
             If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
              For disinfection, most common EPA-registered household disinfectants should be e$ective. A list of products
              that are EPA-approved for use against the virus that causes COVID-19 is available here ! " . Follow the
              manufacturer’s instructions for all cleaning and disinfection products (e.g., concentration, application method
              and contact time, etc.).

        Discourage workers from using other workers’ phones, desks, o#ces, or other work tools and equipment, when
        possible. If necessary, clean and disinfect them before and after use.
        Provide disposable wipes so that commonly used surfaces (for example, doorknobs, keyboards, remote controls,
        desks, other work tools and equipment) can be wiped down by employees before each use. To disinfect, use
        products that meet EPA’s criteria for use against SARS-Cov-2 " , the cause of COVID-19, and are appropriate for the
        surface.




  Perform enhanced cleaning and disinfection after persons suspected/con!rmed to have COVID-19 have
  been in the facility:

        If a sick employee is suspected or con!rmed to have COVID-19, follow the CDC cleaning and disinfection
        recommendations.




  Advise employees before traveling to take additional preparations:

        Check the CDC’s Traveler’s Health Notices for the latest guidance and recommendations for each country to which
        you will travel. Speci!c travel information for travelers going to and returning from countries with travel advisories,
        and information for aircrew, can be found on the CDC website.
        Advise employees to check themselves for symptoms of COVID-19 (i.e., fever, cough, or shortness of breath) before
        starting travel and notify their supervisor and stay home if they are sick.
        Ensure employees who become sick while traveling or on temporary assignment understand that they should notify
        their supervisor and promptly call a healthcare provider for advice if needed.
        If outside the United States, sick employees should follow company policy for obtaining medical care or contact a
        healthcare provider or overseas medical assistance company to assist them with !nding an appropriate healthcare

https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                       Page 6 of 7
                         Case 1:20-cv-01624-SCJ Document 28-7 Filed 04/24/20 Page 7 of 7
Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus Disease 2019 (COVID-19) | CDC                     4/23/20, 12:10 PM



        provider in that country. A U.S. consular o#cer can help locate healthcare services. However, U.S. embassies,
        consulates, and military facilities do not have the legal authority, capability, and resources to evacuate or give
        medicines, vaccines, or medical care to private U.S. citizens overseas.




  Take care when attending meetings and gatherings
                                        gatherings::

        Carefully consider whether travel is necessary.
        Consider using videoconferencing or teleconferencing when possible for work-related meetings and gatherings.
        Consider canceling, adjusting, or postponing large work-related meetings or gatherings that can only occur in-
        person.
        When videoconferencing or teleconferencing is not possible, hold meetings in open, well-ventilated spaces.



  Resources for more information:

  CDC Guidance
        COVID-19 Website
        What You Need to Know About COVID-19 !
        What to Do If You Are Sick With COVID-19 !
        Interim US Guidance for Risk Assessment and Public Health Management of Persons with Potential Coronavirus
        Disease 2019 (COVID-19) Exposure in Travel-associated or Community Settings
        Health Alert Network
        Travelers’ Health Website
        National Institute for Occupational Safety and Health’s Small Business International Travel Resource Travel Planner
         !
        Coronavirus Disease 2019 Recommendations for Ships
        Coronavirus Disease 2019 Recommendations for Airlines and Airline crew
        Persons at Higher Risk of Severe Illness



  Other Federal Agencies and Partners
        OSHA COVID-19 Website "

        OSHA Guidance for Preparing Workplaces for COVID-19 ! "
                                                                                                                 Page last reviewed: April 9, 2020




https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html                                                      Page 7 of 7
